     Case: 1:20-cv-03761 Document #: 40 Filed: 09/08/20 Page 1 of 3 PageID #:7830




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

WHAM-O HOLDING, LTD. and
INTERSPORT CORP. d/b/a WHAM-O,
                                                            Civil Action No.: 1:20-cv-03761
        Plaintiffs,
                                                            Judge Manish S. Shah
v.
                                                            Magistrate Judge Jeffrey T. Gilbert
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.

                                   NOTICE OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                NO.                                    DEFENDANT
                345                                      PickTek
                339                                      Newland
                 276                                     GeekHall
                 249                                   Cheer Maker
                 153                                    wenxinkeji
                 562                       Zhejiang Jinyuan Machinery Co., Ltd.
                 252                                   ciweixiaohuo
                 229                                     ALOPEX
                 232                                     AUSUKY
                  17                                     20yes4buy
                  18                                   2ndheaven2013
                 117                                      niceol
                  38                                  boysgirlsnew-04
                  39                                  boysgirlsnew-05
   Case: 1:20-cv-03761 Document #: 40 Filed: 09/08/20 Page 2 of 3 PageID #:7831




DATED: September 7, 2020             Respectfully submitted,

                                            /s/ Keith A. Vogt
                                            Keith A. Vogt (Bar No. 6207971)
                                            Keith Vogt, Ltd.
                                            111 West Jackson Boulevard, Suite 1700
                                            Chicago, Illinois 60604
                                            Telephone: 312-675-6079
                                            E-mail: keith@vogtip.com

                                            ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-03761 Document #: 40 Filed: 09/08/20 Page 3 of 3 PageID #:7832




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on September 7, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
